Per Curiam.
The plaintiff appeals and the defendant cross appeals from the judgment of the trial court ordering a dissolution of the marriage, distribution of the marital assets, periodic alimony and child support. The court refused to award counsel fees to either party. The main issue presented in the plaintiffs appeal is whether the trial court abused its discretion in rendering its orders.
“ ‘The well settled standard of review in domestic relations cases is that this court will not disturb trial court orders unless the trial court has abused its legal discretion or its findings have no reasonable basis in the facts.’ ” Levy v. Levy, 5 Conn. App. 185, 188-89, 497 A.2d 430, cert. denied, 197 Conn. 813, 499 A.2d 62 (1985). The trial court must weigh the evidence presented and assess the credibility of each witness. Carter v. Carter, 8 Conn. App. 356, 358, 512 A.2d 979 (1986). Every reasonable presumption in favor of the correctness of the trial court’s decision should be made. Leo v. Leo, 197 Conn. 1, 4, 495 A.2d 704 (1985).
The trial court’s memorandum of decision indicates that its awards were based upon the standards set forth in General Statutes §§ 46b-81 and 46b-82. The facts, as enunciated in the court’s memorandum, were amply supported by the record. We do not find that the trial court abused its discretion in rendering the orders. This court will not retry the facts upon which the trial court based its conclusions.
*434In addition to the claim that the orders of the trial court demonstrated an abuse of discretion, the defendant’s cross appeal asserts that the court erred in admitting into evidence the financial statements of his business. The defendant’s objection, claiming that these statements were irrelevant and prejudicial, was overruled by the court. We find that the trial court did not abuse its broad discretion in this matter. See L. F. Pace & Sons, Inc. v. Travelers Indemnity Co., 9 Conn. App. 30, 50, 514 A.2d 766 (1986).
There is no error either on the plaintiff’s appeal or on the defendant’s cross appeal.